Explanations of vote
The next item is the explanations of vote.
in writing. - (PL) Mr Leinen's report specifically states that the most significant innovation in the Commission proposal is to make it possible to fund not only European political parties, but also affiliated political foundations at European level from the Union budget.
I agree that the proposed regulation will improve the financial stability of European political parties and the funding of their election campaigns in the European Parliament elections in 2009.
(SK) A year ago it still looked like the date for the enlargement of the Schengen area would be postponed until 2009. I am glad that we have all stepped up our efforts and found a constructive solution to make the free movement of people without passport controls a reality.
I thus welcome the report by Mr Carlos Coelho confirming the accession of nine new Member States to the Schengen area. I believe that the free movement of people without passport controls is a real success story of European integration, which is why I was happy to vote for this report. The accession of the new Member States, including Slovakia, to the Schengen area, says clearly to the people of Europe that the Iron Curtain, built by the totalitarian Communist regimes between Western and Eastern Europe, will be consigned to the history books after 21 December 2007.
For me, the vote on this report is a historic event since it is taking place in the same week as the Slovak and Czech Republics will commemorate - on 17 November - the 18th anniversary of the fall of the totalitarian regime that used to prevent citizens from travelling around Europe. I believe that all European citizens will welcome this Christmas present.
(NL) Mr President, I voted against the Coelho report primarily to draw attention to the numerous problems with the open-border policy of the Schengen Agreement. After all, the Schengen system stands or falls by a strict, watertight control of its external borders on the one hand - which, to be perfectly clear, is not taking place - and by a rigorous approach to crime in all Member States, coordinated in all Member States, on the other - which is found far too rarely. Finally, all Schengen countries must also conduct a strict immigration policy, something that is completely at variance with, for example, the waves of mass legalisation seen in quite a few Member States in recent years.
In these circumstances, as an individual and as a politician, I cannot rejoice at no longer having to pass through border controls at internal borders, since criminals and illegal immigrants do not have to do so either, and that is pernicious to our society.
(CS) Mr President, allow me to speak about the report by my colleague Mr Carlos Coelho on the draft Council decision on the full application of the provisions of the Schengen acquis in the nine Member States that joined the EU in 2004. I personally believe that this decision is absolutely vital. The accession of our countries, including my home country, the Czech Republic, should not be postponed under any circumstances. All the analyses to date objectively state that all these countries are adequately prepared for the enlargement of the Schengen area. Thanks to an incredible effort by the relevant Members States, the many experts involved in the inspections, the police, judicial authorities, officials and others, today these Member States are sufficiently prepared to apply all the provisions of the Schengen acquis in a satisfactory manner. I therefore assume that the Justice and Home Affairs Council will also express its support for this decision on 6-7 December this year. The symbolic importance of the elimination of the internal borders that our citizens associate with joining the Schengen area will go down in history and can only be compared with the fall of the Iron Curtain almost 20 years ago.
(CS) Ladies and gentlemen, I am delighted that - in spite of the technical problem - we all joined together to vote on the report confirming that the new Member States, including the Czech Republic, will be ready to join the Schengen area as early as 2008. I appreciate the effort and openness of the Member States and the Commission during the intense technical consultations required prior to the enlargement. The enlarged Schengen area will no doubt present greater challenges for Europe's internal security, but on the other hand, and I would like to emphasise this, it is the culmination of the efforts to achieve free movement in a truly integrated area. Next year Europe will be united as it has never been before. The Iron Curtain is definitely gone and I thank you for that.
- (PL) Mr President, Poland's accession to the Schengen area brings with it not only potential benefits linked to convenience in crossing borders, but also threats.
One negative phenomenon that Poland has already been experiencing for a number of years is the difficulties encountered by citizens of our eastern neighbours in entering our country, including Poles living in Belarus and Ukraine. A lack of border controls may lead to many negative phenomena associated with criminality and illegal immigration. We are also concerned about action taken to remove national border controls in Member States in favour of pan-European EU border services. That is why I abstained from voting on this matter.
in writing. - (PT) As we have long argued, we consider that the areas of Justice and Home Affairs are central competences of States, particularly of the Portuguese State. We therefore oppose their progressive transfer to the supranational institutions of the EU in a process that justifies every new 'advance' on the basis of the previous 'advance'.
Such is the case with the creation of the 'Schengen area' with its Schengen acquis, which serves as a catalyst for the communitarisation of policies or measures linked to border control - visas, asylum or immigration - or police and judicial mechanisms.
All the more so when such 'communitarisation' happens in a framework in which the major EU powers, in concert, make sure that the decision-making process gives them the possibility of defending and safeguarding their interests, which is not the case for Portugal.
As we have stated, essential international and European cooperation between sovereign States with equal rights concerning these matters is one thing, but the unacceptable handing over of fundamental elements for the safeguarding of national sovereignty and democracy to supranational institutions dominated by the major EU powers to create 'Fortress Europe' is quite another.
Hence our vote.
in writing. - (IT) Mr President, ladies and gentlemen, I am voting against this report since, as I have already explained at length on several occasions, including recently, during my speeches in Parliament, I am firmly opposed to the Schengen Agreement. I am particularly opposed to it when this Agreement becomes the vehicle for illegal immigrants and dangerous movements within the EU.
The borders of these countries that want to become part of the Schengen acquis are an easy target for criminals. They would provide another means of entry for uncontrolled immigration from former Soviet bloc countries and from the Middle East,. not to mention the social disorder that the free movement of citizens within the EU undeniably causes Italy and other countries.
The Schengen cooperation must remain open to all Member States who wish to join and participate in the cooperation. On the other hand, it is extremely important that all the countries participating in the cooperation already satisfy the requirements at the time of joining, because the cooperation entails a common external border. If there are deficiencies in one country, Sweden has no way of checking the border protection. The investigations made show that there are problems which need to be tackled, and the reasonable thing would be to delay joining until all the requirements have been satisfied.
With this explanation of vote, we the undersigned Swedish Social Democrat Members of the European Parliament would like to clarify how we voted on the Braghetto report.
We think it is very important to set up a recovery plan for bluefin tuna. Bluefin tuna has been an endangered species for a long time following massive overfishing. In time this risks damaging the whole ecosystem in the fishing waters concerned. However, we think that the Commission's resolution is not entirely adequate and therefore voted against it.
We voted for the Committee's Amendments 4 and 6 - two amendments which entail the removal of two, in our opinion questionable, exemptions for bluefin tuna fishing.
We also supported Amendment 13 which would have meant that we should adopt a recovery plan worthy of the name. The proposal went considerably further than the original proposal, which is something we fully support. The level of bluefin tuna stocks is still dangerously low and the European Union must take greater responsibility for the recovery of bluefin tuna stocks.
in writing. - (FR) I would like to explain my vote on the report on the recovery plan for bluefin tuna in the Eastern Atlantic and the Mediterranean.
In view of the truly critical state of bluefin tuna stocks, the European Union is reacting as follows through this regulation: a steady reduction of catch quotas, a restriction on fishing periods, and a stepping up of control measures to combat illegal fishing. I support these proposals.
I am, however plagued by a certain pessimism.
Firstly this is because scientists are already saying that the provisions in this regulation are not enough to guarantee the recovery of stocks. They believe there would be good reason to set quotas going well beyond the annual catch rates set by ICCAT (the International Commission for the Conservation of Atlantic Tunas). I am inclined to believe them, so I have lent my support to Amendment 13 tabled by the Group of the Greens/European Free Alliance.
In view of the presence in the Mediterranean of fleets from non-EU countries such as Libya, Turkey, Tunisia, Japan and China, which are not members of ICCAT, it is clear that the regulation we are looking at will only have an effect if these countries sign up to the provisions it lays down, and there is no certainty they will.
in writing. - (PT) The establishing of an EU multi-annual recovery plan for bluefin tuna is the practical implementation of one of the measures adopted by the International Commission for the Conservation of Atlantic Tunas.
The plan provides, amongst other things, for a steady reduction in the catch quota, closed seasons, an increase in minimum size and an observer scheme on board fishing vessels and on fish farms.
The recommendation adopted also provides for financial compensation to be paid to fishermen during the closed season with a view to safeguarding the fleet and employment in the sector.
We also think it is important to improve control, periodically updating the volume of catches by the various vessels to prevent some countries from exceeding allocated quotas to the detriment of others, as happens at present. You will recall that the bluefin tuna fishing season was closed from September to December because it was suspected that some countries had already exceeded the quotas, as turned out to be the case.
Finally, we regret the rejection of our proposal underlining the fact that small-scale coastal and traditional fisheries, in addition to providing thousands of jobs, enable the sustainable exploitation of fisheries resources.
in writing. - I voted in favour of this proposal for a Council regulation, which sets out a plan for the recovery of bluefin tuna stocks in the Eastern Atlantic and the Mediterranean. Under the proposal, fishers will be compensated for losses caused by closed seasons and quota reductions designed to allow the stock to recover. It recommends no derogations on seasons or minimum sizes. Firm action is needed to make sure this fish stock is not depleted beyond repair.
in writing. - (PT) We voted against this resolution that picks up the main aspects of neoliberal policies at Community level and tries to encourage their implementation at world level.
It is a resolution that accepts flexicurity as a concept to be developed and integrated into the National Reform Programmes of each Member State, that attempts to hide the real implications and objectives inherent in the Lisbon Strategy and in its guidelines for economic and employment policies, in particular the associated liberalisations and privatisations.
We cannot accept a resolution that welcomes the intention to develop an external dimension to the Lisbon Strategy, specifically the promotion of market liberalisation on a worldwide scale, accentuating its neoliberal nature and interference in the economic guidelines of third countries.
The Commission communication on its contribution to the October meeting of Heads of State or Government states that the re-launch of the Lisbon Strategy for growth and jobs has been a success, but it should have added the words 'for the large national and international economic and financial groups' who have seen their profits grow exponentially, whereas workers have had to face an erosion of their rights.
in writing. - I and my British Conservative colleagues believe firmly in the Member States of the European Union pursuing policies that will enhance Europe's competitive position in the globalised economy. We believe that Europe should pursue the Lisbon Agenda vigorously by securing a deal in the world trade talks, pushing for further deregulation to free industry and business to compete in world markets, driving forward liberalisation in the internal market, implementing effectively the Services Directive and adhering to a sound competition policy. All of this must be underpinned by an unshakeable commitment to free trade and open markets. Some of these elements are present in this motion and we welcome that.
Sadly, however, we believe that overall this joint motion is a huge missed opportunity. It should have set down the basic principles of an EU approach to globalisation as outlined above, but does not do so. There are elements in this motion which would take Europe in a direction which would undermine the ability of the EU to compete successfully in the globalised economy.
in writing. - (FR) This resolution should have provided a chance to affirm a few urgent matters and to state what the European Parliament is actually expecting of the European Union institutions to ensure a revival of growth, shared social progress in our 27 Member States and development for the developing countries.
There is none of this, but just the same old story of what a good thing globalisation is. There is nothing about a democratic counterweight to the ECB imposing a monetary policy that favours industry and jobs. There is nothing about a strategy to counteract the EU's permeability to hedge funds and sovereign wealth funds. There is nothing about Community preference and the strict imposition of social (ILO) or environmental standards. There is nothing about development aid, which is essential for co-development.
Why are we surprised about the low growth in Europe, social problems and the people's mistrust?
in writing. - I voted for this composite resolution which responded to the Commission paper 'The European interest: succeeding in the age of globalisation'. The resolution highlights a number of ways the Union can take advantage of the opportunities globalisation allows: promoting a level playing field in competition and trade issues; improving EU policymaking so it is more joined up; and emphasising the need for the social dimension of the EU to be reinforced.
in writing. - I welcome this resolution which draws attention to a series of interrelated issues - social rights through to financial regulations and the impact of how, as a result of expanding markets, the citizen can make sense of them. There is a balance to be had between liberal market conditions and issues of the needs of developing countries and it is absolutely necessary that we continue to debate this issue time and time again.
Europe will not succeed in combating the increasing poverty and global warming - the major challenges of globalisation - if it constantly puts the emphasis on liberalisation. Indeed, it is free trade that causes these problems. Globalisation creates the illusion that the general level of prosperity in the world is gradually increasing, but at the same time I note a steady increase in the gap between rich and poor in the Member States. Liberalisation is also the cause of the great environmental disaster that lies ahead unless we hasten to take decisive, enforceable measures to combat global warming.
Lacking a vigorous policy in this field is criminally irresponsible. Investing in an energy-efficient economy and creating jobs in that area is nevertheless a promising course of action. The 'polluter pays' principle is disregarded all too frequently. As a Member of the Group of the Greens/ European Free Alliance I regret the absence of this input.
If Europe wants a single market with free movement of people, goods, services and capital, it should also lay down high social and environmental standards that offer protection and set an example to the rest of the world.
The proposed text remains vague and superficial and once again typifies the Commission's policy.
(IT) Mr President, ladies and gentlemen, it would be truly hypocritical if Parliament, after voting by a very large majority for Mrs Angelilli's oral amendment, which sends the condolences and support of the European Parliament to the family of a victim of such an unmotivated and serious crime in our country, then fails to adopt a clear position to prevent these acts, this massacre of honest citizens, which is happening due to the lack of controls.
No one wants there to be xenophobia in Italy, especially towards members of a people such as the Romanians, who, as an editorial in the newspaper L'Avvenire reminded us, have given us such artists as Mircea Eliade, Ionesco and Cioran. This is a great civilisation and one that is closely related to our own. The influx of criminals, and specifically the emergence of Roma groups, is another matter entirely. For these, border controls and deterrents are needed, with the introduction of a fingerprint recognition system so that we know who is coming into our country and what their intentions are, if possible, and more importantly so that we can pinpoint the exact date of entry.
Although we do not want to introduce draconian measures in Europe, if we are saying that checks must be carried out after three months, then we need to know the exact date of entry and this, as Mr Amato admitted in the Italian Chamber of Deputies, is not the case at present.
Mr President, I voted in favour of this resolution because I recognise that the free movement of persons is a fundamental principle of the European Union and one which must be respected and defended by all Member States.
Furthermore, I think we are right to emphasise yet again that the EU was actually founded on measures to combat all forms of racism and xenophobia and indeed all forms of discrimination. Equally, we should all in this House recognise that the Roma people of Europe are perhaps the most discriminated against, in some countries to totally unacceptable levels. We should understand that the assimilation, social integration and protection of the Roma minority are objectives that this European Union has yet to achieve. I think that this is an aim that we should all work for, along with the spirit of free movement.
(IT) Mr President, ladies and gentlemen, I voted against the resolution on freedom of movement in the European Union tabled by centre-left groups - I will explain why in a minute - after declaring that I am absolutely and totally in favour of Mario Mantovani's proposal to block entry into the EU and therefore Italy for non-EU nationals for three years. For EU nationals, I am very much in favour of the right to freedom of movement of workers, citizens and tourists, provided that this is not a licence to kill.
It is inconceivable that a 45-year-old woman should die on her way home from work and a doctor a few days away from retirement should be killed during an attempted burglary at his home in Milan. Both of these events have occurred in the past few days in Italy. This is not freedom of movement!
(RO) I voted in favour of the resolution regarding freedom of movement submitted by the PSE, ALDE, Verts and GUE/NGL Groups, although it only partially fulfils the purpose for which I believe this resolution should be drafted.
I believe the text of the resolution should have constituted an even clearer support for the European citizens residing in countries other than their country of origin, implicitly for the Romanian citizens residing in Italy who obey the Italian laws.
The voted text does not condemn the xenophobic attitudes toward Romanian citizens and does not refer to the amplification of the tension between the Romanian community in Italy and the Italian people, which is also generated by the inadequate enforcement of the decree issued by the Italian Committee of Ministries and statements of certain Italian politicians.
I also believe that, as mentioned in the common PPE-DE and UEN resolution, the efficient enforcement of the legal provisions by the Italian authorities would have prevented this situation.
I ask both the European Commission and the Italian authorities to take into consideration the provisions of the common resolution of the PPE-DE and UEN Groups as well, which are not included in the text adopted today.
(NL) Mr President, things are actually becoming more and more ridiculous. Now a majority in this House even deems it necessary to level an accusation of xenophobia at the people and government of Italy. In addition, the motion for a resolution states that the Italian Government's approach to the problem of crime among the Romanian Roma present there in massive numbers has contributed to rising tensions. Italy therefore has only itself to blame for all this and should have participated in the European Social Fund programmes for the integration of the Roma.
I should like to make it clear at this juncture that the people and government of Italy have a right to defend themselves, and that what has happened mainly goes to show that the Directive is unsuitable and that it must be made easier, not more difficult, to deport criminals - criminals, mark you, not decent people working to make ends meet.
in writing. - I voted in favour of this joint resolution, which notes that the right of free movement is a fundamental one accorded to all EU citizens. Member States have an obligation to look after the citizens of other Member States living in their territories, and to ensure dignity and respect for the rights of all citizens of the Union, no matter where they are living.
in writing. - (IT) Mr President, ladies and gentlemen, I am strongly opposed to these motions for resolutions and want to express my firm opposition. This has all stemmed from belated and inconclusive action taken by the Italian government, which has realised that Italy is facing a crisis, unfortunately only following terrible incidents perpetrated by EU nationals.
Directive 2004/38/EC is clear when it says that 'All Union citizens shall have the right of residence on the territory of another Member State [...] if they [...] have sufficient resources for themselves and their family members not to become a burden on the social assistance system of the host Member State'.
Therefore, these motions for resolution seem pointless and pretextual. The treaties impose freedom of movement of citizens within the EU and no one wants to engage in discrimination based on the country of origin. However, once EU citizens commit serious and execrable violent crimes in another Member State or if they are unable to give a reason for their visit, as the Directive requires, it is in the interests of the entire Union that they should be sent back to their own country.
in writing. - (RO) I voted in favour of the resolution regarding free movement, initiated by PSE together with other political groups, because I consider it to be extremely important for the situation created in Italy not to create a dangerous precedent questioning the very respect of European Union fundamental principles.
I believe this situation should be solved immediately in order not to allow the European Union citizens to be discriminated against, irrespective of their nationality.
The measures proposed by the resolution will protect all European citizens from abuse. The EU needs all its citizens and Romanians should feel the solidarity of European people because there are thousands of Romanians working abroad who are appreciated for their hard work, honesty and correctness.
The Union's Charter to be annexed to the Reform Treaty lists the fundamental rights of European citizens: dignity, freedom, equality, solidarity, citizenship, justice. The EU guarantees democracy, rule of law, human rights, as well as the protection of minorities. In this context, the measures proposed by the resolution will contribute to the better integration of the Roma community.
(SK) To reiterate what is said in the motion for a resolution, I, too, would like to congratulate the Portuguese Government for putting forward a proposal providing a technical transitional solution - SISone4all - which will allow the new Member States to be connected to the Schengen Information System in 2007, before the Commission introduces the new Schengen Information System II.
Congratulations are also due to the new Member States entering the Schengen area on the tremendous efforts they made to meet all the Schengen requirements in such a short period of time. Enlargement of the Schengen area to include nine new states from 21 December 2007 is also the richly deserved outcome of the European Parliament's actions to stick to the original date. This is why I voted for this motion for a resolution.
in writing. - (PT) We voted against this resolution because we are opposed in principle to the communitarisation of Justice and Home Affairs, an area at the heart of state sovereignty. The 'Reform' Treaty is an attempt to turn the communitarisation of Justice and Home Affairs into a common policy.
Communitarisation - that is, the loss of national sovereignty - is all the more serious when it is promoted in a context characterised by Community policies and measures which dangerously compromise citizens' rights, freedoms and guarantees that represent the progress of civilisation and fundamental democratic achievements.
Consider the restrictive asylum policy and the increasing difficulties faced by asylum seekers in securing their rights and guarantees. Look at immigration policy with its security-orientated approach, its criminalisation of irregular immigrants, its inhuman 'detention centres' and repatriation measures, its discriminatory, exploitative and predatory treatment of human resources from third countries. Note the growing use of information and the ever-increasing storage of data - including biometric data - available to a wider set of bodies, including third countries, for example the access of US bodies to air passenger data.
The current political climate in Pakistan is certainly critical, since the President has declared a state of emergency and clear violations of human rights have been committed through deprivation of liberty, violence against peaceful demonstrators, and silenced media. We are firmly opposed to this but we are also opposed to the European Parliament, through this resolution, making yet another attempt to have the EU take over the independent foreign policies of the Member States.
The UN is the only body which, on behalf of its members, has the competence and authority to apply pressure in the global community. It is very important to restore stability and peace and to restore respect for human rights in Pakistan, but that is not a task which the EU should take away from the Member States.
in writing. - I agree the state of emergency declared (de facto martial law) should be ended and the state of civil law reimplemented with immediate effect and voted for this.
For many of us who are observers of Pakistani politics, it is depressing to see how badly affected the Pakistani communities without our constituencies feel.
A return to a democratic procedure is essential for credibility and the due process of Pakistani politics.
(FI) Mr President, our Group considered the amendment regarding the recognition of the role of nuclear power in our declaration on the climate conference to be an essential part of this resolution. That is why we want to express our satisfaction that Parliament confirmed this by adopting Amendment 7. We are not alone in our view. The UN's climate panel, the IPCC, also confirmed the role of nuclear power as a low-emission form of energy. Perhaps, too, we should remind ourselves that this House took an historic decision in connection with Mr Reul's report, with 509 votes in favour. The European Parliament recognised that nuclear power was, at the present, the EU's most important energy source with low carbon dioxide emissions, and at the same time highlighted its role in the fight against climate change.
On the other hand, our Group did not support section 25 in the resolution because in our opinion it needlessly linked or compared the peaceful use of nuclear power with the spread of nuclear weapons and the threat of terrorism. We should remember that there are no moral censors in the atmosphere. It does not shun one form of energy or sympathise with another for ideological reasons. Only freedom from emissions has any importance, and now the emissions are not welcome. In any case, I wish to say we are pleased that this House sent out a clear message for the Climate Conference and recognised the seriousness of the threat of climate change.
(DE) Mr President, my delegation, the Austrian Social Democrats, abstained from voting on the report on the Bali conference for precisely the reasons that Mrs Korhola has also raised. We support the other political messages of this report. The report is very good. My delegation cannot support the sending of a signal that nuclear power is an essential element in combating climate change. I also think that it should be up to the countries and continents themselves which strategy they follow.
I should like to reemphasise my delegation's support for all elements of this report, including the exclusion of nuclear power projects from the Clean Development Mechanism. However, we did not want to back this political signal in favour of nuclear power, so we abstained. In order to show our agreement with the rest of the report, which is good overall, we did not vote against it.
in writing. - We support the resolution dealing with the upcoming Bali conference. The resolution expresses several important points. Among other things it clarifies the significant amount of emissions which are emitted from the livestock sector. It also emphasises the importance of relevant support to developing countries in their prevention and mitigation work to limit the negative effects of climate change. However, we do not support the proposal that nuclear energy should be seen as a tool which is necessary to prevent climate change.
I voted in favour of the motion for a European Parliament resolution on limiting global climate change to 2 degrees Celsius - the way ahead for the Bali Conference on Climate Change and beyond (COP 13 and COP/MOP 3). Having regard to the fact that climate change is a major challenge facing societies today, I think it is fundamental for the European Union to renew its leading role in the Bali Conference and for a global post-2012 climate agreement to be reached.
in writing. - (PT) Amendment 7 destroys all the spirit of compromise which prevailed during the negotiations over the final text. The fact that it was adopted introduces a fundamental change in a text that should have retained a broad parliamentary consensus on the Bali challenges.
Thus, in the spirit of that overall objective and, although as shadow rapporteur I indicated to the Socialist Party that I would be voting in favour, I personally found myself forced to abstain in the final vote in protest against two aspects: the introduction into the text of the abovementioned Amendment 7 which supports nuclear energy, and the method employed by the Group of the European People's Party (Christian Democrats) and European Democrats in the light of the spirit of compromise which prevailed during the negotiations over the text.
in writing. - (PT) It is true that we are noticing very marked, rapid, and unnatural climate changes that result from many factors, but particularly from the predatory nature of neoliberal policies. We need effective measures to adapt human society to new living conditions.
The climate changes anticipated in various scientifically credible and reasoned scenarios might not be slow and gradual, depending on the measures taken in the meantime.
There is an urgent need to take deeper, cross-cutting measures to avoid more serious problems in the future, even the proliferation of human and environmental tragedies.
However, we also stress the need to break with neoliberal policies at European and global level, otherwise the major powers and the multinationals will continue to impose their own interests in terms of profits, both the exploitation of natural resources and in international trade, including trading in greenhouse gas emissions, which will have an extremely adverse impact on balanced human development.
Environmental problems are transboundary and therefore the UN Climate Conference is an important diplomatic arena for change at the global level. In the resolution in question, the EU aims to gather the Member States under a common flag in order to steer the conference negotiations in what the EU considers to be the right direction.
Limiting climate change is a good objective, but it is regrettable that in the EU's hands global environmental policy is overstepping the boundary into foreign policy at the same time as we dictate to third countries and Member States how their national climate policies should look. The June List considers that every country should have its own vote at the Climate Conference and we have therefore chosen to vote against this resolution.
in writing. - I voted for this resolution from the Climate Change Committee setting out the EU's proposed negotiating position for the start of talks on the future of global climate change cooperation post-2012. It sets out a sound and progressive EU position to drive reductions in global greenhouse gas emissions, taking note of the social impact of climate change, the EU's desired intention to restrict global warming to 2°C or less, and the vital need for global buy-in to the system.
in writing. - On behalf of the Fine Gael Delegation (EPP-ED):
Fine Gael Members voted in favour of this motion for a resolution, as we believe it is important to have the European Parliament's view on climate change stated in advance of the Bali Conference. However, we voted against Amendment 7, as we are traditionally opposed to nuclear power.
in writing. - I would like to thank the rapporteurs on this issue which brings into focus the issues surrounding one of the most important problems of our time.
Caps on emissions with targets to reductions alongside alternative non-carbon based energy production are not accepted by some jurisdictions in the way the EU has agreed. But this Conference can go a long way to unite and coordinate international action.
in writing. - (RO) The resolution on limiting climate changes to 2 degrees Celsius is an extremely important document for our future and, for this reason, I voted in favour of its adoption.
Climate changes represent a major challenge with catastrophic consequences on the environment and human communities.
We are dealing with a problem we should address with short, medium and long-term measures. Climate changes already have disastrous effects on agriculture, hydrologic systems, forests, fauna and flora. Countries such as Greece, Romania, Bulgaria, Spain and Portugal have dealt with periods of drought, as well as with floods.
The EU should reaffirm its role as the leader in reducing climate changes. The financial mechanisms available for protecting water resources, avoiding deforestation and promoting non-polluting technologies should be increased and accessed by the Member States.
We have to allow each Member State to define its own energy mix in order to provide its energy resources. At the same time, Member States that generate nuclear energy should ensure the security of such installations and, especially, adequate waste management. Research funds for decreasing the quantity of waste and increasing the security of installations are required.
(NL) Mr President, by no means do I want to detract from the sterling work done by the two rapporteurs on this report on the European Neighbourhood Policy, but I wish to point out that the report contains a gap. It fails to draw attention to the immense challenge presented by immigration from the south, in which regard I take the view that the North African countries themselves also bear tremendous responsibility.
I should have liked this report to include a plea for a joint policy between EU Member States and North African countries to combat illegal immigration, one that called the North African countries themselves to task and made good neighbourly relations and financial and material support from Member States dependent on goodwill, on a joint approach to this enormous challenge.
This - as I see it - fundamental aspect is lacking in the report, and I have therefore abstained from voting.
in writing. - (PT) Following the decision to take new and significant steps in European capitalist integration, specifically at the level of what is known as 'role of the EU in the world' that is reflected in the ongoing 'constitutional' project - now revived in the 'Reform' Treaty - and in the current EU policies, the majority of the EP is approving a report, which is compulsory reading..., on strengthening the European Neighbourhood Policy (ENP).
Any doubts concerning the EU's real purposes and ambitions in relation to the ENP would soon be cleared up on reading this report. It amounts to a programme for actually interfering in and controlling the whole area of the Mediterranean, the Middle East, Central Asia and Eastern Europe. It is a programme which aims to achieve such objectives as: 'triggering and strengthening the commitment of the governments of the ENP countries to political and economic reforms'; their assimilation of EU 'common policies'; their 'alignment with EU foreign policy'; and the creation of a free trade area'.
The report also advocates 'more joint actions between the EU and the USA' for 'the promotion of democracy, the enhancement of energy security and the strengthening of regional security in the EU's neighbourhood', a point so transparent that it was toned down in the vote in plenary.
It would be best to read the report...
in writing. - (PL) The Neighbourhood Policy is taking on new significance at a time when further expansion of the European Union is going out of fashion. It is different in nature in the Mediterranean Neighbourhood compared with the Eastern European Neighbourhood, where many countries released from the Soviet area of influence are openly declaring a desire to accede to the European Community. In this event, as Poles, Hungarians and Lithuanians well understand, any substitute forms of involvement will not satisfy national ambitions. They have less influence on the required direction in political and economic evolution in these countries. They provide less of an incentive to reinforce the procedures of a state based on democracy and the rule of law and economic market principles and a genuine respect for citizens' rights.
Looking at this from the perspective of a European Union border country like Poland, it would appear that the best policy is maximum openness to the aspirations of countries located beyond our eastern border. This is clearly linked to creating an area of stability around the European Union and limiting the field of action of demagogy, of which there is plenty in young democracies.
There is also justification for a budgetary effort based on ENPI, the new instrument to replace the TACIS and MEDA programmes, which supports the desired processes in our part of the world. So far, the Eastern European Neighbourhood has been less well funded than the Mediterranean Neighbourhood. The larger the European Union becomes, the greater our responsibility for the Old Continent will be.
The report on the European Neighbourhood Policy summarises the ways and means of imperialistic intervention in neighbouring countries. It falls within the EU's overall imperialist strategy worldwide. As usual, the report uses 'democratic reforms' and 'democratisation' in the neighbouring countries as the most suitable pretext for exerting coercion and pressure on governments that do not align themselves with its policies. This is to support and fund the action of the numerous civil society organisations, so that they can further their undermining role within these countries and promote the interventionist plans of the EU.
The European Parliament calls upon the neighbouring countries to participate in the EU's anti-migration policy by intensifying repressive measures against migrants. It calls upon them to cooperate closely with all its repressive mechanisms, such as Europol and the border protection agency Frontex; it incorporates them into the EU's plans to restrict democratic freedom and strike at popular movements, on the pretext of combating terrorism. It openly calls for 'joint actions between the EU and the USA in advancing goals', such as joint imperialist interventions and the sharing of the spoils.
It is in the interests of the people to resist and overturn the imperialist plans of the EU and USA in this area and to intensify their struggle for national independence and popular sovereignty.
in writing. - (FR) Strengthening the European Neighbourhood Policy (ENP), as detailed in this report, requires a deepening of cooperation between the two shores of the Mediterranean via a heightened dialogue between governments, local authorities and representatives of civil society. It is also essential to remember that the ENP must follow the line set by the European Union's development policy. Almost all the countries to the south and east of the Mediterranean are developing countries, according to the official list drawn up by the OECD's Development Assistance Committee. Achieving the millennium development goals should therefore be a priority of EU action in the region.
(SK) I am in favour of strengthening the relationship with Ukraine and I support further structured dialogue with this country, which is our neighbour directly to the east.
During the last elections Ukraine showed great determination to make democratic changes. It decided to continue with a coalition that is clearly pro-European, modern and progressive. We must also remember that Ukraine is a vast country with attractive economic potential and a serious partner in economic relations. It is high time we signed an agreement with Ukraine on economic cooperation, on a free trade area. We must respond to the fact that Ukraine is going to join the World Trade Organisation.
I fully support the creation of a reliable energy transit system between Ukraine and the EU. I am very much in favour of cooperation in agriculture and environmental matters, but I would put most emphasis on scientific and educational cooperation, and on strengthening the dimension of the knowledge-based economy.
(SK) Ukraine is a neighbour of strategic importance to the EU and a natural 'bridge' connecting the EU with Russia and Central Asia. It is a large country whose Orange Revolution has put it on the road to democracy. Ukraine has become a key partner of the European Union's neighbourhood policy.
Our cooperation with Ukraine must improve and we must give all possible diplomatic and political support to Ukraine's accession to the WTO. Negotiations on the free trade area should start as soon as possible so that an ambitious agreement can be signed as soon as possible. We all understand how complicated the situation is in Ukraine: it is a very young and fragile democracy. Today this country finds itself facing a strategic decision: to move towards Russia or to move towards the European Union?
That is why the excellent balanced report by the rapporteur, Mr Zbigniew Zaleski, comes at the time when Ukraine needs a clear European perspective. I welcome this report and I gave it my unequivocal support during the vote. I believe that following the early parliamentary elections the country will be able to form a government that will bring Ukraine even closer to our common European house.
- (PL) Mr President, the European Union's intention should be to build stronger and increasingly close relations with Ukraine. Mr Zaleski's report, which we have accepted, contains many suggestions on how this might be done.
Ukraine should be our strategic partner, not just because of its specific geographical situation and size, but particularly because of the role it plays in the region in relations with Russia and the Central Asian states. It is therefore in the EU's interests to strengthen and develop economic and political ties with this country.
We are all aware of how much more work lies ahead for the Ukrainian people on the road to achieving Western standards in their economy, in their standard of living and social matters and in strengthening the democratic system in the state. The EU should provide aid for achieving these goals, and one way of doing this would be to conclude a free-trade agreement with Ukraine, as well as to support its accession to the WTO. This would help to reinforce the market economy, democracy and the civil state, which will bring Ukraine closer to EU membership.
Bringing the EU and Ukraine together is a long and difficult process. It is one that is proceeding on a number of levels, but it is necessary nonetheless. For the two sides to come together, Ukraine must continue with the economic and social reforms it has begun, maintain its pro-European policy slant and strengthen its democracy. For its part, the EU must send out a clear signal to show that there are prospects for Ukrainian membership of the EU.
The June List welcomes increased trade and deeper economic relations with Ukraine. Such a development would benefit both parties in the short and long term alike. However, it can be seen that the underlying purpose of this report is not only to develop economic relations but to conduct foreign policy on the part of the EU. The tone of the report is manifestly dictatorial and the proposals for cooperation given are presented almost exclusively on the EU's terms and with the EU's own interests in the foreground. Therefore the June List has chosen to vote against this report.
in writing. - I voted in favour of this report, for which I was the Socialist Group shadow. It notes the areas where the EU and Ukraine should strengthen their relationship, discusses a free trade area with the Ukraine, energy supplies, and relations with Russia. I would like to see a stronger and deeper relationship between the EU and the Ukraine, and trade and economic relations are a vital part of that.
in writing. - (PT) EU relations with the Ukraine fall under European Neighbourhood Policy which, as the report stresses, aims at supporting the development of the market economy in the EU's neighbouring countries, in other words, capitalism.
The report aims at the signature of a free trade agreement (FTA), i.e. Ukraine's integration 'into the EU single market' by the 'gradual adoption by Ukraine of the Community's acquis'.
Thus the report:
'Calls on Ukraine... to pay more attention to market liberalisation by guaranteeing the successful achievement of the privatisation process, the dismantling of monopolies' (read: public undertakings) 'and the independence of Ukraine's national bank';
encourages 'the approximation and convergence of standards in the agricultural, industry and services sector' through 'conformity to Community standards', and, in the light of Ukraine's conditional adhesion to the Single Economic Space (SES) with Russia and other former Soviet Union Republics, 'recalls that certain provisions included in the SES agreement, if fully implemented, might be in conflict with the establishment of a functioning FTA with the EU'. Believe it or not, as the rapporteur states, 'the agreement with Russia would in fact prevent Ukraine from any real form of economic sovereignty and stake a heavy claim on the country's independence'.
Enough said...
We find some of the trends that 'will to some extent form the EU's humanitarian approach in the future' very worrying and extremely negative, taking the form of initiatives such as the 'EU response to situations of fragility in developing countries' or the 'European Consensus on Development', aimed basically at African countries but also at Caribbean and Pacific countries.
An analysis of those initiatives reveals that the central issue of including 'development' as one of the external dimensions for achieving the strategic objectives of the EU's major powers (CFSP/ESDP), which is tantamount to saying the promotion of 'development' as an instrument for interference and control in a strategy which, significantly, does not rule out 'coercive military intervention'.
Hence a whole programme and panoply of instruments which, in our opinion, amalgamate and confuse the 'borders' between 'aid' and interference, for example in such fundamental issues as 'state-building'.
There is certainly an urgent need to show solidarity with many countries that have inherited disastrous situations from colonialism and that are the victims of decades of interference, but such solidarity, in order to be effective, must be based on respect for the principles of national sovereignty and independence and on an effective and genuine development aid and cooperation policy.
(IT) Mr President, ladies and gentlemen, it is with great pleasure that I say I voted in favour of Elizabeth Lynne's proposal to tackle the poverty that exists in Europe.
However, before this packed Parliament here in Strasbourg, I must criticise the fact that in Italy there is discrimination against elderly pensioners, who are made to live in poverty if they become incapacitated after the age of 65, but are given a significant allowance if they become incapacitated before the age of 65.
Mr President, since on 12 December 2007 the new Treaty will be signed in Brussels, giving binding legal force to the Charter of Fundamental Rights, I ask that infringement proceedings be brought against Italy on 12 December because it is violating the right of the elderly to receive the same treatment as all other citizens.
We Swedish Social Democrats voted in favour of the report. It is important that the fight against poverty and social exclusion is intensified in Europe. However, we would like to clarify our position. Paragraph 32 speaks of the setting up of a decent minimum wage at Member State level. The report states clearly that this should be done together with the social partners where applicable. We therefore consider that the collective agreement model we have in the Nordic countries is covered by the formulation.
The Swedish Conservatives are positively inclined towards large parts of the report on social reality stocktaking. In the case of many of the proposals, such as those concerning economic migration and increased opportunities to combine gainful employment and family, we have been a driving force in national policy.
However, the Swedish Conservatives have chosen to vote against the report because several of the proposals cross the boundaries of the principle of subsidiarity. We do not, for example, consider that the European Parliament should concern itself with treatment programmes at correctional institutions or the treatment of gambling addiction. Nor should the European Parliament have opinions on the regime under which Member States choose to operate their health care, and we do not accept the assertion that deregulation would damage the quality of care. Labour market policy measures, such as the introduction of minimum wages, should also be left to be decided at the national level.
in writing. - (PT) We voted in favour of the report because it records important data on the social situation: 78 million European citizens continue to live in poverty, 8% of the European Union suffers from in-work poverty and the gap between rich and poor in many Member States is increasing.
It also includes some positive recommendations, such as the need to fix a decent minimum wage, protect unemployment benefit and support people with disabilities, although it does not tackle the root causes of the social situation and does not call for an end to neoliberal policies, which we are proposing.
Consequently, few demands are made as regards the policy changes required. Unfortunately, it only partly includes the proposals in my opinion adopted in the Committee on Women's Rights and Gender Equality, among which I would highlight the appeal to the Community institutions and the Member States to give maximum priority to women's social integration and women's rights, by altering their respective policies accordingly, including that on income distribution policy.
in writing. - I and my British Conservative colleagues believe that social policy should be for Member States to decide. We are anxious that European competences should not be extended in this sphere and that countries should not be pressured to adopt policies that could be unhelpful to their well-being in economic and social terms. We also believe that the 'European social model' is a barrier to economic and social development.
There are issues in this report which we support, such as helping people out of poverty, assisting people back into work, support for disabled people and care for the elderly. Policies in these and other social matters are best delivered by Member States, taking account of national circumstances. We believe fundamentally that strong economies are the best route to obtaining social progress in societies.
in writing. - (FR) This report on social reality stocktaking in Europe sets out its true economic and social condition from the start. It is an admission of powerlessness within an ocean of Europeanist absurdities churned out by the ultraliberal, globalist thought police.
Since 2000, none of the measures to combat unemployment, poverty and exclusion have achieved anything. Worse still, while the European Union calls for greater economic immigration and the protection of its so-called social model, the report reminds us that 78 million Europeans are living in poverty.
It forgets to mention what accompanies the hell of poverty, which is not just economic. It is psychological for millions of Europeans who feel culturally and socially adrift on their own soil as they watch their work disappearing abroad in relocations. It is also physical, when violence and insecurity largely generated by immigrant populations frustrated by the difficulties they have in integrating aggravate the whole situation.
The solution is therefore not to recognise the hybrid ultraliberal schizophrenic European system, but to challenge it in order to put forward a Europe of recovered identities, which applies protection and Community preference to Europeans first of all!
I agree that social integration and social security are among the European Union's fundamental values and are a fundamental right of all citizens.
The report correctly stresses the need to take ethnic and faith-based heterogeneity into account in EU legislation in order to protect all people from violence and discrimination.
I also agree with the formula that access to goods and services should be the right of every EU citizen.
Social policy falls to a large extent under the competence of the Member States which is why I am in favour of promoting the open method of coordination as well as the exchange of best practices aimed at combating social exclusion.
Social security systems must be based on principles which motivate the recipients to seek employment opportunities and not act as a perverse incentive for inactivity.
The low level of education of the population and the high school dropout rate should make us stop and think, since it is the least qualified individuals who are the most vulnerable to social exclusion.
This situation is particularly worrying in my country, Portugal, where in 2005 more than 39% of young people (aged between 18 and 24) had completed only lower secondary school education.
That trend must be reversed and citizens must be given the necessary skills for a successful entry into the labour market.
Since this proposal goes along those lines, I voted in favour of it.
in writing. - (PL) I am voting in favour of Mrs Lynne's report on social reality stocktaking.
She has quite rightly commented that the revived Lisbon Strategy focuses not only on economic results and competitiveness, but also on a drive for greater social cohesion and the social dimension of sustainable growth. Social integration and social security are fundamental EU values. They are the fundamental right of everyone, regardless of their ethnic origin, age, gender, level of disability, sexual orientation or faith.
Unfortunately, part of EU society continues to live in poverty. Member States are proposing various forms of protection from poverty and social exclusion. I therefore believe that there should be a deepening of cooperation and an exchange of best practice models between Member States in this area.
Attention should also be given to the problem of youth unemployment and to the fight against child poverty, as children from poor families have less opportunity to access future employment.
There are many praiseworthy statements about anti-discrimination and the importance of equal treatment in this report which deserve attention. Unfortunately, it also contains extremely far-reaching statements concerning, among other things, the introduction of minimum wages. Sweden is opposed to politically determined minimum wages. Quite regardless of what people think is reasonable social policy, the EU must accept that Member States choose different solutions. This must not become yet another example of where the EU goes in and regulates in detail in an area which must lie entirely and completely at the Member State level.
The EU countries are also at very different levels of development. Introducing minimum wages will prevent the poorest countries from competing.